IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                     DIVISION ONE
STATE OF WASHINGTON,
                                                     No. 80695-5-I
                       Respondent,
                                                     ORDER DENYING MOTION
                v.                                   FOR RECONSIDERATION
                                                     AND WITHDRAWING AND
TRAVIS JOHN TOMCZAK,                                 SUBSTITUTING OPINION


                              Appellant.

          The appellant, Travis Tomczak, has filed a motion for reconsideration of the

opinion filed on March 1, 2021. The State of Washington has filed a response to

the motion. The court has determined that the motion should be denied, but the

opinion should be withdrawn and a substitute opinion filed; now, therefore, it is

hereby

          ORDERED that the motion for reconsideration is denied; and it is further

          ORDERED that the opinion filed on March 1, 2021 is withdrawn; and it is

further

          ORDERED that a substitute unpublished opinion shall be filed.
IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                   No. 80695-5-I
                     Respondent,
                                                   DIVISION ONE
              v.
                                                   UNPUBLISHED OPINION
 TRAVIS JOHN TOMCZAK,

                     Appellant.

       APPELWICK, J. — Tomczak appeals his convictions for attempting to elude

a police vehicle, obstructing a law enforcement officer, and driving with a

suspended license. He argues that the jury instructions were constitutionally

deficient because they permitted the jury to convict him based on constructive

rather than actual knowledge. We affirm but remand for resentencing in light of

State v. Blake, ___ Wn.2d ___, 481 P.3d 521, 534 (2021).

                                    FACTS

       The State charged Travis Tomczak with attempting to elude a police

vehicle, obstructing a law enforcement officer, and driving with a suspended

license.

       At trial, Tomczak proposed a jury instruction that modified the Washington

pattern jury instruction defining “knowledge.”        11 WASHINGTON PRACTICE:

WASHINGTON PATTERN JURY INSTRUCTIONS: CRIMINAL 10.02, at 222 (4th ed. 2016)

(WPIC). The court declined to give Tomczak’s instruction. Instead, it gave the

State’s proposed instruction defining knowledge.
No. 80695-5-I/2


       The jury found Tomczak guilty as charged.

       Tomczak appeals.

                                    DISCUSSION

       Tomczak argues that the trial court erred in giving jury instruction seven,

defining “knowledge,” and should have instead given his proposed instruction

defining the same. Tomczak objected to the instruction at trial. He argues that the

jury instructions violated his due process rights. Specifically, he argues that the

knowledge instruction relieved the State of its burden to prove actual knowledge

and instead allowed the State to prove only constructive knowledge.

       Jury instructions are sufficient if they allow counsel to argue their theory of

the case, are not misleading, and when read as a whole properly inform the trier

of fact of the applicable law. Keller v. City of Spokane, 146 Wn.2d 237, 249, 44

P.3d 845 (2002). We review a challenged jury instruction de novo evaluating it in

the context of the instructions as a whole. State v. Pirtle, 127 Wn.2d 628, 656, 904

P.2d 245 (1995). If an instruction correctly states the law, we review the trial court’s

decision to give the instruction for abuse of discretion. State v. Aguirre, 168 Wn.2d

350, 364, 229 P.3d 669 (2010).

       In this case, the jury was instructed on the elements that must be proven

beyond a reasonable doubt to convict Tomczak of attempting to elude a police

vehicle:

           To convict the defendant of the crime of Attempting to Elude a
       Police Vehicle, as charged in Count 1, each of the following elements
       of the crime must be proved beyond a reasonable doubt:




                                              2
No. 80695-5-I/3


          (1) That on or about the 12th day of March, 2019, the defendant
              drove a motor vehicle;

          (2) That the defendant was signaled to stop by a uniformed police
               officer by hand, voice, emergency light, or siren;

          (3) That the signaling police officer's vehicle was equipped with
              lights and siren;

          (4) That the defendant willfully failed or refused to immediately
              bring the vehicle to a stop after being signaled to stop;

          (5) That while attempting to elude a pursuing police vehicle, the
              defendant drove his vehicle in a reckless manner; and

          (6) That the acts occurred in the State of Washington.

           If you find from the evidence that each of these elements has
       been proved beyond a reasonable doubt, then it will be your duty to
       return a verdict of guilty.

          On the other hand, if after weighing all the evidence you have a
       reasonable doubt as to any one of these elements, then it will be your
       duty to return a verdict of not guilty.

       Another instruction defined “willfully”: “A person acts willfully, as it pertains

to Count 1, as to a particular fact when he or she acts knowingly as to that fact.”

To assist with this definition, the jury was also provided with WPIC 10.02, defining

“knowledge”:

           A person knows or acts knowingly or with knowledge with respect
       to a fact when he or she is aware of that fact. It is not necessary that
       the person know that the fact is defined by law as being unlawful or
       an element of a crime.

           If a person has information that would lead a reasonable person
       in the same situation to believe that a fact exists, the jury is permitted
       but not required to find that he or she acted with knowledge of that
       fact.




                                               3
No. 80695-5-I/4


         Tomczak claims that the use of “reasonable person” language allows the

jury to convict him based on constructive, rather than subjective knowledge.

         WPIC 10.02 was upheld in the face of a similar challenge in State v. Leech,

114 Wn.2d 700, 710, 790 P.2d 160 (1990), abrogated on other grounds by In re

Pers. Restraint of Andress, 147 Wn.2d 602, 56 P.3d 981 (2002). This instruction

does not relieve the State of its burden to prove actual knowledge. See id. It

merely permits but does not require the jury to find actual knowledge based on

circumstantial evidence. Id. Such an inference is constitutionally permissible. Id.

         WPIC 10.02 correctly states the law. The trial court did not abuse its

discretion in choosing to give that instruction rather than Tomczak’s modified

instruction.

         Nonetheless, we must remand for resentencing. In Blake, our Supreme

Court recently held RCW 69.50.4013(1)—our state’s controlled substance

possession statute—unconstitutional. 481 P.3d at 534. The parties agree that

Tomczak’s offender score was calculated to include a conviction under that statute.

         We affirm Tomczak’s conviction but remand for resentencing in light of

Blake.




WE CONCUR:




                                             4